Citation Nr: 1601506	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-16 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously remanded by the Board in December 2013 and June 2014 for additional development.  The Board denied the Veteran's claim for a left knee disability in a January 2015 decision that has since been vacated by an October 2015 Order of the United States Court of Appeals for Veterans' Claims and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a left knee disability that developed secondary to a service-connected right knee disability.  The service medical records show that he denied having any knee symptoms and had normal examinations of his lower extremities until he was involved in a motorcycle accident in October 1993, which resulted in an injury to the right knee.  However, no injury to the left knee is reported.  

The first evidence of left knee pain is not until August 2004, when the Veteran reported having left knee pain with no specific injury.  He was assessed with acute patellar tendinitis and acute joint pain.

A May 2008 private medical opinion shows that the Veteran was diagnosed with bilateral knee pain with instability.  The physician stated that one could not say how long the condition existed prior to the date of the diagnosis, but that type of disability could be present for years before becoming symptomatic.  The examiner stated that the Veteran has left knee "weakness" secondary to favoring the right knee.  

At a March 2012 VA examination of the knees, the examiner noted that the Veteran had no functional loss or functional impairment of the left knee and left lower leg, retained full strength, had no instability, and had no patellar subluxation/dislocation.  However, the Veteran had reduced flexion and extension of the left knee.

At a February 2014 VA examination of the knees, the examination consisted of a review of the claims file, interview of the Veteran, and physical examination.  At that time, the Veteran had no limitation in flexion and extension of the left knee.  An x-ray of the left knee showed mild degenerative joint disease.  

In June 2014, the Board remanded the matter to obtain an opinion addressing whether the Veteran's current left knee disability was caused or aggravated by his service connected right knee disability.  

At a July 2014 VA examination of the left knee, the examiner noted that the left knee was normal on examination at the February 2014 examination.  The examiner also noted that the x-ray results showed mild degenerative joint disease that was consistent with age.  The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's left knee disability was related to his right knee disability.  The examiner explained that the mild degenerative joint disease shown on x-ray in February 2014 was consistent with age.  The left knee was asymptomatic until August 20014, when he was seen for pain of six months duration.  X-rays in 2013 showed mild degenerative joint disease of the left knee, consistent with age.  The examiner also found that a May 2008 opinion that left knee weakness was secondary to favoring the right knee was vague as there was no evidence of objective disease in the knee.  Unfortunately, the examiner did not specifically address whether the Veteran's left knee disability was aggravated by his right knee disability.  See El-Amin v. Shinseki, 26 Vet.App. 136, 140 (2013) (finding the Board's conclusion that a VA examiner's opinion was adequate clearly
erroneous where it did not directly address "aggravation").  

Additionally, in a December 2015 appellate brief, the Veteran's representative has argued that previous examinations were inadequate because the examiners did not measure the Veteran's range of motion in a weight-bearing mode and because the examiners did not evaluate the Veteran's limitation of motion during flare-ups.  

Accordingly, a remand is required to afford the Veteran a new VA examination, including a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a new VA examination of his left knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  The examiner is asked to measure the Veteran's range of motion in a weight-bearing mode and evaluate the Veteran's limitation of motion during flare-ups.

The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's left knee disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary to the Veteran's service connected right knee disability.  The examiner must specifically address 1) whether the Veteran's right knee disability caused the Veteran's current left knee disability and 2) whether it aggravated the claimed condition beyond the natural progression of the disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

